961 A.2d 107 (2008)
COMMONWEALTH of Pennsylvania, Appellee
v.
Robert WHARTON, Appellant.
No. 525 CAP.
Supreme Court of Pennsylvania.
December 17, 2008.
Michael Wiseman, Esq., Victor J. Abreu, Jr., Esq., Federal Public Defender's Office, Middle District of Pennsylvania, Philadelphia, for Robert Wharton.
Hugh J. Burns, Esq., Amy Zapp, Esq., Philadelphia District Attorney's Office, for Commonwealth of Pennsylvania.
BEFORE: CASTILLE, C.J., and SAYLOR, EAKIN, BAER, TODD, McCAFFFERY and GREENSPAN, JJ.


*108 ORDER

PER CURIAM.
AND NOW, this 17th day of December, 2008, the order of the PCRA court is affirmed. See Commonwealth v. Marshall, 596 Pa. 587, 947 A.2d 714, 720-22 (2008).